DETAILED ACTION
1. Claims 1-20 are pending. Claims 1-20 are considered in this Office action.

Notice of Pre-AIA  or AIA  Status
2. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
3. Acknowledgment is made of applicant's claim for foreign priority based on an application filed
in Australia on March 09, 2021. 

Information Disclosure Statement
4. The information disclosure statement (IDS) submitted on 06/16/2021 is in compliance with
the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by
the examiner. The initialed and dated copy of Applicants’ IDS form 1449 is attached to this instant
Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


5. Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitations of claims 1, 10, and 19 recite “…said first cotton crop…” However, the claims do not state the first cotton crop beforehand. Therefore, it is indefinite as to which first cotton crop the claims are referring to as stated in the specifications. For purposes of further examination, Examiner assumes this is a reference to the first cotton crop harvested as to be interpreted as each throughout the rest of the claimed process. However, appropriate clarification is required.
Therefore, the claims 1, 10, and 19 and associated dependent claims 2-9, 11-18, and 20 are indefinite and are rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6. Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-20 are determined to be directed to an abstract idea. The rationale for this determination is explained below:
	
	Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.

	The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., concepts performed or performable in the human mind including observations, evaluations, judgements, or opinions); and (3) Certain Methods of Organizing Human Activity. With respect to the grouping of Certain Methods of Organizing Human Activity, the 2019 PEG recognizes three sub-categories within the group, namely: (1) fundamental economic principles or practices;
(2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

The limitations and steps described in Claim 1 are for monitoring a cotton crop, said method comprising: collecting cotton growing data from a plurality of cotton growers and storing (Collecting and Storing Information; evaluation and observation, a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); 5passing said cotton growing data as simulation parameters to a crop model stored connected thereto, in which at least some of the cotton growing data are variables treated as representative crop profiles (Transmitting and Storing Information; evaluation and observation, a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity); and simulating events for said cotton crop based on said cotton growing data, and wherein at least some key establishment variables of said cotton crop are initially provided 10to said crop model for initially estimating a simulated profile of said cotton crop that include an estimated end of season yield of said cotton crop (Analyzing Information; evaluation and judgement, a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity), then monitoring said first cotton crop at key growth stages such that data can be entered to record an actual profile of said cotton crop and enable re-estimation of the end of season yield of said first cotton crop based on a combination of actual profile data and simulated profile data (Receiving and Analyzing Information; observation and evaluation, a Mental Process and Commercial Interactions a Certain Method of Organizing Human Activity) which under their broadest reasonable interpretation, covers performance of evaluation and judgement and observation for the limitation in the mind for the purposes of Commercial Interactions and Organizing Human Activity. That is, other than machine-implemented, database, and computer nothing in the claim elements preclude the step from practically being performed or read into the mind for the purposes of Mental Process and Organizing Human Activity with commercial interactions with business relations. For example, collecting cotton growing data from a plurality of cotton growers and passing the cotton growing data as simulation parameters to a crop model in which at least some of the cotton growing data are variables treated as representative crop profiles represents what a farmer would do to predict crop yields. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind for evaluation and judgement and observation but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. As described above, these process recite limitations for commercial interactions with business relations, a “Method of Organizing Human Activity”. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. For example, the claim recites the additional elements of the processors, information processing system, worker system and customer system. These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the steps for receiving, collecting, storing, and transmitting information are insignificant extra-solution activity as this is receiving, collecting, storing, and transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible. Applicant’s Specification writes:
In a second aspect the present invention consists of a system for monitoring a cotton crop on a 
web-based network, said system comprising: 
(i) at least one computer operated on behalf of a simulation agent for the purpose of 
administering a web based crop simulation model using associated simulation software and a15 database for storing cotton growing data in the form of variables treated as representative crop 
profiles, said web -based network comprising a website; 
(ii) at least a second computer used by a first user to access said crop simulation model via an 
online account, and said website having a user web page associated with said first user; 
wherein said user web page is provided with a link to said simulation software so that 
20 	instructions may be provided to simulate at least one simulated profile based on at least some 
key establishment variables of said cotton crop, said simulated profile including an estimated 
end of season yield of said cotton crop; and wherein during monitoring said cotton crop at key growth stages data can be entered by said user to record an actual profile of said cotton crop and enable re-estimation of the end of25 season yield of said first cotton crop based on a combination of actual profile data and simulated profile data. (page 3)

Which shows that this is a generic system being utilized for this process, such as a ccomputer as described above with no detail as to how this is performed or what would make this non-generic, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus this is application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the receiving, collecting, storing, and transmitting steps for crop profiles that were considered extra-solution activity in Step 2A above, if they were to be considered an additional element, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the computer, nor the receiving, collecting, storing, and transmitting steps for crop profiles for results of a task as above, are anything other than generic, and the MPEP Section 2106.05(d) indicates that mere receipt, collecting, storing, and transmitting of data for crop profiles is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
	In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception
(e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.
Independent claims 10 and 19 also contain the identified abstract ideas above, with the additional element website and web page which is highly generalized as per the applicant’s specification as above when considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Dependent Claims 2-9, 11-18, and 20 also contain the identified abstract ideas which are all part of the abstract ideas presented, with no additional elements to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above. 
Therefore, Claims 1-20 are ineligible.
	For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised
Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v.
HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice
Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S. (2014).

Claim Rejections - 35 USC § 103
7. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. Claim(s) 1-8, 10-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent number 6284711 to Evans (hereinafter referred to as “Evans”) in view of US publication number 2005/0096950 to Caplan (hereinafter referred to as “Caplan”).
(A) As per claims 1/10/19 Evans teaches A machine-implemented method of monitoring a cotton crop, said method comprising: collecting cotton growing data from a plurality of cotton growers (Evan [“check” or monitoring a Col 13 Lines 1-4 cotton crop Col 2 Lines 2-4 collecting cotton growing data Col 5 Lines 29-32 from a plurality of cotton growers Col 5 Lines 33-37]); 
5passing said cotton growing data in which at least some of the cotton growing data are variables treated as representative crop profiles (Evan [passing said cotton growing data where some of the cotton growing data Col 5 Lines 29-32 are variables treated as representative of crop profiles Col 11 Lines 15-50]) ; 
and simulating events for said cotton crop based on said cotton growing data, and wherein at least some key establishment variables of said cotton crop are initially provided 10to said crop profile of said cotton crop that include an end of season yield of said cotton crop (Evan [simulating events for cotton crop based on cotton growing data Col 5 Lines 29-32 variables of cotton crop are provided to crop for profile of cotton crop that include an Col 11 Lines 15-50 “late-season” or end of season Col 4 Lines 50-54 yield of cotton crop Col 9 Lines 9-20]), 
then monitoring said cotton crop at key growth stages such that data can be entered to record an actual profile of said cotton crop and enable re-estimation of the end of season yield of said cotton crop based on a combination of profile data and profile data (Evan [[“check” or monitoring a Col 13 Lines 1-4 cotton crop Col 2 Lines 2-4 at key growth stages such that Col 4 Lines 50-54 the data can be entered to record an actual profile of cotton crop Col 11 Lines 15-50 and enable “repeated” Col 10 Lines 45-50 “estimated” Col 8 Lines 55-58 or re-estimation of the  “late-season” or end of season Col 4 Lines 50-54 yield of cotton crop Col 9 Lines 9-20 based on a combination of profile data Col 11 Lines 15-50).
Although Evans teaches the analysis of cotton crops, it does not explicitly teach the ranking of specific elements, modeling of the data, storing the data in databases and computers, simulation of results, and actual results
Caplan teaches:
The ranking of specific elements (Caplan: [the ranking of specific elements 0513])
Modeling of the data (Caplan: [Modeling of the data 0038])
Storing the data in databases and computers (Caplan: [Storing of the data in databases 0828 and computers 0009])
Simulation of results (Caplan: [simulation of results 0038])
Using actual results (Caplan: [using actual results 0080])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the analysis of cotton crops of Evans with the ranking of specific elements, modeling of the data, storing the data in databases and computers, simulation of results, and actual results of Caplan as they are analogous art along with the current invention which solve problems with the analysis of data, and the combination would lead to an improved system of the analysis of specific metrics in data as taught in [0156] of Caplan.

(B) As per claims 2/11, Evans teaches at least one of said key growth stages is of said cotton crop and said re-estimation of the end of season yield can occur with data collected at said or thereafter as in claim 1. Evans also teaches flowering (Evan [[flowering Col 4 Lines 50-54])
Although Evans teaches the analysis of cotton crops, it does not explicitly teach the ranking of specific elements
Caplan teaches:
The ranking of specific elements (Caplan: [the ranking of specific elements 0513])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the analysis of cotton crops of Evans with the ranking of specific elements of Caplan as they are analogous art along with the current invention which solve problems with the analysis of data, and the combination would lead to an improved system of the analysis of specific metrics in data as taught in [0156] of Caplan.

(C) As per claims 3/12, Evans teaches the data collected includes the date as in claim 1. Evans also teaches flowering (Evan [[flowering Col 4 Lines 50-54])
Although Evans teaches the analysis of data, it does not explicitly teach the ranking of specific elements
Caplan teaches:
The ranking of specific elements (Caplan: [the ranking of specific elements 0513])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the analysis of data of Evans with the ranking of specific elements of Caplan as they are analogous art along with the current invention which solve problems with the analysis of data, and the combination would lead to an improved system of the analysis of specific metrics in data as taught in [0156] of Caplan.

(D) As per claims 4/13, Evans teaches when said cotton crop is reached and said cotton crop data is entered into said crop, the profile of said cotton crop as it progresses, with the profile of another crop as in claim 1. Evans also teaches flowering (Evan [[flowering Col 4 Lines 50-54]).
Although Evans teaches the analysis of cotton crops, it does not explicitly teach the ranking of specific elements, modeling of the data, actual results, and benchmarking results
Caplan teaches:
The ranking of specific elements (Caplan: [the ranking of specific elements 0513])
Modeling of the data (Caplan: [Modeling of the data 0038])
Using actual results (Caplan: [using actual results 0080])
Benchmarking results (Caplan: [benchmarking results 0078])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the analysis of cotton crops of Evans with the ranking of specific elements, modeling of the data, actual results, and benchmarking results of Caplan as they are analogous art along with the current invention which solve problems with the analysis of data, and the combination would lead to an improved system of the analysis of specific metrics in data as taught in [0156] of Caplan.

(E) As per claims 5/14 Evans teaches crop is an 25crop identified by a profile as in claim 1.
Although Evans teaches the analysis of crops, it does not explicitly teach storing the data in databases and computers, historical results, and earlier results
Caplan teaches:
Storing the data in databases and computers (Caplan: [Storing of the data in databases 0828 and computers 0009])
Historical results (Caplan: [historical results 0043])
Earlier results (Caplan: [earlier results 0407])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the analysis of cotton crops of Evans with the storing the data in databases and computers, historical results, and earlier results of Caplan as they are analogous art along with the current invention which solve problems with the analysis of data, and the combination would lead to an improved system of the analysis of specific metrics in data as taught in [0156] of Caplan.

(F) As per claims 6/15, Evans teaches crop for which data is being collected for and said simi has also reached its said crop and said similar crop are to each other as in claim 1. Evans also teaches a similar crop (Evans: [similar crop Col 2 Lines 12-15])
Although Evans teaches the analysis of cotton crops, it does not explicitly teach the ranking of specific elements, and benchmarking results
Caplan teaches:
The ranking of specific elements (Caplan: [the ranking of specific elements 0513])
Benchmarking results (Caplan: [benchmarking results 0078])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the analysis of cotton crops of Evans with the ranking of specific elements, and benchmarking results of Caplan as they are analogous art along with the current invention which solve problems with the analysis of data, and the combination would lead to an improved system of the analysis of specific metrics in data as taught in [0156] of Caplan.

(G) As per claims 7/16, Evans teaches wherein attributes of said profile, and when data is entered to record a profile of said cotton crop, attributes of said profile and profile as in claim 1. Evans also teaches a graphical representation (Evans: [graphical representation Col 13 Lines 5-15])
Although Evans teaches the analysis of cotton crops, it does not explicitly teach using actual results, simulation of results and comparisons
Caplan teaches:
Using actual results (Caplan: [using actual results 0080])
Simulation of results (Caplan: [simulation of results 0038])
The use of comparisons (Caplan: [use of comparisons 0221])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the analysis of cotton crops of Evans with the using actual results, simulation of results and comparisons of Caplan as they are analogous art along with the current invention which solve problems with the analysis of data, and the combination would lead to an improved system of the analysis of specific metrics in data as taught in [0156] of Caplan.

(H) As per claims 8/17, Evans teaches attributes of said cotton crop and said another crop as in claim 1. Evans also teaches a graphical representation (Evans: [graphical representation Col 13 Lines 5-15])
Although Evans teaches the analysis of cotton crops, it does not explicitly teach comparisons
Caplan teaches:
The use of comparisons (Caplan: [use of comparisons 0221])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the analysis of cotton crops of Evans with the comparisons of Caplan as they are analogous art along with the current invention which solve problems with the analysis of data, and the combination would lead to an improved system of the analysis of specific metrics in data as taught in [0156] of Caplan.

(I) As per claim 20, Evans teaches crop is either a crop identified by a profile, for which data is being collected for and has also said cotton crop as in claim 1. Evans also teaches a similar crop and flowering (Evans: [similar crop Col 2 Lines 12-15 and flowering Col 4 Lines 50-54])
Although Evans teaches the analysis of crops, it does not explicitly teach storing the data in databases and computers, historical results, earlier results, the ranking of specific elements, and benchmarking results
Caplan teaches:
Storing the data in databases and computers (Caplan: [Storing of the data in databases 0828 and computers 0009])
Historical results (Caplan: [historical results 0043])
Earlier results (Caplan: [earlier results 0407])
The ranking of specific elements (Caplan: [the ranking of specific elements 0513])
Benchmarking results (Caplan: [benchmarking results 0078])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the analysis of cotton crops of Evans with the storing the data in databases and computers, historical results, earlier results, the ranking of specific elements, and benchmarking results of Caplan as they are analogous art along with the current invention which solve problems with the analysis of data, and the combination would lead to an improved system of the analysis of specific metrics in data as taught in [0156] of Caplan.

9. Claim(s) 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent number 6284711 to Evans (hereinafter referred to as “Evans”) in view of US publication number 2005/0096950 to Caplan (hereinafter referred to as “Caplan”) in further view of https://www.farmprogress.com/cotton/7-tips-cotton-production-profitability to Dismukes (hereinafter referred to as “Dismukes”)
(A) As per claims 9/18, Evans teaches said profile as in claim 1.
15 Although Evans teaches the analysis of cotton crops, it does not explicitly teach using estimation results and simulation of results 
Caplan teaches:
Using estimation results (Caplan: [using estimation results 1022])
Simulation of results (Caplan: [simulation of results 0038])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the analysis of cotton crops of Evans with the estimation results and simulation of results of Caplan as they are analogous art along with the current invention which solve problems with the analysis of data, and the combination would lead to an improved system of the analysis of specific metrics in data as taught in [0156] of Caplan.
15 Although Evans in view of Caplan teaches the analysis of cotton crops, it does not explicitly teach using estimates of the effective first flowing time  
Dismukes teaches:
estimates of the effective first flowing time (Dismukes: [estimates of the effective first flowing time  page 6])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the analysis of cotton crops of Evans in view of Caplan with the estimates of the effective first flowing time  of Dismukes as they are analogous art along with the current invention which solve problems with the analysis of data, and the combination would lead to an improved system of the analysis of specific metrics in data as taught in [page 5] of Dismukes.


Conclusion
10. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20220132724 A1
ADVANCED CROP MANAGER FOR CROPS STRESS MITIGATION
Tojo Soler; Cecilia M. et al.
US 20220067614 A1
APPARATUS AND METHOD FOR CROP YIELD PREDICTION
Guan; Kaiyu et al.
US 11263707 B2
Machine learning in agricultural planting, growing, and harvesting contexts
Perry; David Patrick et al.
US 20190352661 A1
METHODS OF INCREASING SPECIFIC PLANTS TRAITS BY OVER-EXPRESSING POLYPEPTIDES IN A PLANT
RIMON KNOPF; Ronit et al.
US 20160084813 A1
YIELD ESTIMATION
Anderson; Noel W. et al.
US 20150106281 A1
SYSTEM AND METHOD OF PROVIDING CONSUMER ACCESIBLE AGRICULTURAL PEDIGREE FOR AGRICULTURAL PRODUCTS
Klavins; Maris
US 20130308675 A1
OPTIMUM PLANT CANOPY TEMPERATURE
SNEED; Doug et al.
US 20110077929 A1
METHOD AND SYSTEM FOR MODELING DURABILITY OF INSECTICIDAL CROP TRAITS
Stanley; Bruce H. et al.
US 20080059534 A1
Livestock management systems and methods
Stroman; Richard D. et al.
US 20060229921 A1
Business Control System
Colbeck; Patrick John


11. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273. The examiner can normally be reached M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY-MING WANG/               Examiner, Art Unit 3683                                                                                                                                                                                         	10/18/2022

/JOSEPH M WAESCO/               Primary Examiner, Art Unit 3683